DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on August 03rd, 2020 has been entered.  By this amendment, claims 1-19 have been cancelled and claims 20-39 have been newly added.  Accordingly, claims 20-39 are pending in the present application in which claims 20, 28, and 35 are in independent form.
Information Disclosure Statement
The IDS filed on June 09th, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device including a first fin active region and a second fin active region and a field region.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the limitation “wherein a first spacing from the first upper metal gate electrode to the p-type metal gate electrode is greater than a second spacing from the second upper metal gate electrode” on lines 22-24.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear how to determine the first spacing and the second spacing.  Note that, claim 35 recites “wherein the p-type metal gate electrode includes a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another” on lines 18-19.  Thus, it is unclear how to determine the first spacing from the first upper metal gate electrode to the p-type metal gate electrode when the p-type metal gate electrode includes the first upper metal gate electrode and that the first upper metal gate electrode is a part of the p-type metal gate electrode.  Furthermore, it is unclear how to determine the second spacing from the second upper metal gate electrode since there is no upper boundary from the second upper metal gate electrode.  Does the Applicant intended to claim that a depth of the second upper metal gate electrode is greater than a depth of the first upper metal gate electrode or that a width or a spacing of the second upper metal gate electrode is greater than a width or a spacing of the first upper metal gate electrode?  Applicant’s disclosure have support for that a depth and width of the second upper metal gate electrode 226 is greater than a depth and width of the first upper metal gate electrode 126 (see paragraph [0083] and figs. 4-5).  However, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,048,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are encompasses by the claims of U.S. Patent No. 9,048,219, see comparison table below.
Claims of instant application
Claims of U.S. Patent No. 9,048,219
20. (New) A semiconductor device comprising a substrate including a first active region, a second active region and a field region between and directly contacting the first and second active regions, the first active region including a first silicon germanium layer and the second active region not including a second silicon germanium layer; and a gate structure formed on the substrate to a p-type metal gate electrode and an n-type metal gate electrode directly contacting each other, wherein the p-type metal gate electrode is formed on the first active region and intersects the first silicon germanium layer, wherein the n-type metal gate electrode is formed on the second active region and does not intersect the first silicon germanium layer, and wherein a contact surface between the p-type metal gate electrode and the n-type metal gate electrode is closer to the first active region than to the second active region.

a first active region, a second active region and a field region between and directly contacting the first and second active regions; and a gate structure formed on the substrate to cross the first active region, the second active region and the field region, wherein the gate structure includes a p-type metal gate electrode and an n-type metal gate electrode directly contacting each other, wherein the p-type metal gate electrode is formed on the first active region and the n-type metal gate electrode is formed on the second active region, and wherein the contact surface between the p-type metal gate electrode and the n type metal gate electrode is closer to the first active region than to the second active region.
4. The semiconductor device of claim 1, wherein the substrate is a silicon substrate, and a silicon germanium channel layer is provided between the first active region and the p-type metal gate electrode.

fin pattern, and wherein the first silicon germanium layer is disposed on an upper surface of the fin pattern.


6. The semiconductor device of claim 1, wherein the first active region and the second active region are a first fin type active pattern and a second fin type active pattern, respectively.

22. (New) The semiconductor device of claim 21, wherein the fin pattern is a silicon fin pattern.


4. The semiconductor device of claim 1, wherein the substrate is a silicon substrate, and a silicon germanium channel layer is provided between the first active region and the p-type metal gate electrode.

23. (New) The semiconductor device of claim 20, wherein the first silicon germanium layer includes an upper surface and a lower surface opposite one another, wherein the gate structure extends lengthwise in a first direction, and wherein a width of the upper surface of the first silicon germanium layer in the first direction is smaller than a width of 




p-type work function layer, a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, and wherein the n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, but not including the p-type work function layer.

3. The semiconductor device of claim 1, wherein the p-type metal gate electrode includes a p-type work function adjusting layer, a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, and the n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, but not including the p-type work function adjusting layer.

25. (New) The semiconductor device of claim 24, wherein the contact surface is defined by the p-type work function layer.

7. The semiconductor device of claim 3, wherein the contact surface is defined by the p-type work function adjusting layer.

26. (New) The semiconductor device of claim 24, wherein a depth of the second upper metal gate electrode is greater than a depth of the first upper metal gate electrode.

It is respectfully submitted that, the configuration regarding about the shape of the first upper metal gate electrode and the second upper metal gate electrode was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed new scribe line was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

27 (New). The semiconductor device of claim 20, wherein the first active region is a PMOS forming region, and wherein the second active region is an NMOS forming region.

p-type metal gate electrode includes a p-type work function adjusting layer, a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, and n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, but not including the p-type work function adjusting layer.

a first active region, a second active region and a field region between and directly contacting the first and second active regions, the first active region including a silicon germanium layer; and a gate structure formed on the substrate to cross the first active region, the second active region and the field region, wherein the gate structure includes a p-type metal gate electrode and an n-type metal gate electrode directly contacting each other, wherein the p-type metal gate electrode is formed on the first active region and intersects the silicon germanium layer, wherein the n-type metal gate electrode is formed on the second active region, wherein the gate structure extends lengthwise in a first direction, and wherein a width of the silicon germanium layer in a second direction crossing the first direction is greater than a width of the p-type metal gate electrode.

11. A semiconductor device comprising: a substrate including a first active region, a second active region and a field region between and directly contacting the first and second active regions; an interlayer dielectric layer formed on the substrate, including a trench intersecting the first active region, the field region and the second active region; and a gate structure formed in the trench to intersect the first active region, the second active region and the field region and having a top surface coplanarly formed with the interlayer dielectric layer, wherein the gate structure includes a p type metal gate electrode and an n-type metal gate electrode directly contacting each other, and a contact surface formed between the p-type metal gate electrode and the n-type metal gate electrode, wherein the p-type metal gate electrode is formed on the first active region and the n-type metal gate electrode is formed on the second active region, and wherein a first width ranging from the contact surface to the first active region is less than a second width ranging from the contact surface to the second active region.
4. The semiconductor device of claim 1, wherein the substrate is a silicon substrate, and a silicon germanium channel layer is provided between the first active region and the p-type metal gate electrode.



closer to the first active region than to the second active region.

19. A semiconductor device comprising… wherein a contact surface between the p-type metal gate electrode and the n-type metal gate electrode is closer to the first fin type active pattern than to the second fin type active pattern.

30 (New). The semiconductor device of claim 28, wherein the silicon germanium layer includes an upper surface and a lower surface opposite one another, and wherein a width of the upper surface of the silicon germanium layer in the first direction is smaller than a width of the lower surface of the silicon germanium layer in the first direction.


It is respectfully submitted that, the configuration regarding about the shape of the first silicon germanium layer was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed new scribe line was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

31. (New) The semiconductor device of claim 28, wherein the first active region includes a silicon fin pattern, and wherein the silicon germanium layer is disposed on an upper surface of the silicon fin pattern.

4. The semiconductor device of claim 1, wherein the substrate is a silicon substrate, and a silicon germanium channel layer is provided between the first active region and the p-type metal gate electrode.

the n-type metal gate electrode.



11. A semiconductor device comprising…a substrate including a first active region, a second active region and a field region between and directly contacting the first and second active regions; and an n-type metal gate electrode…

33. (New) The semiconductor device of claim 28, wherein the p-type metal gate electrode includes a p-type work function layer, a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, and wherein the n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, but not including the p-type work function layer.

14. The semiconductor device of claim 11, wherein the p-type metal gate electrode includes a p-type work function adjusting layer, a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, and the n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, but not including the p-type work function adjusting layer.

34. (New) The semiconductor device of claim 33, wherein a width of the second upper metal gate electrode in the second direction is greater than a width of the first upper metal gate electrode in the second direction.


11. A semiconductor device comprising…a first width ranging from the contact surface to the first active region is less than a second width ranging from the contact surface to the second active region.

35. (New) A semiconductor device comprising a substrate including a first active region, a second active region and a field region between and directly contacting the first and second active regions; an interlayer dielectric layer disposed on or above the substrate and including a trench, the interlayer dielectric layer extending from the first active region to the second active region; and a gate structure disposed in the trench and extending lengthwise in a first direction, wherein the gate structure p-type metal gate electrode and an n-type metal gate electrode directly contacting each other, wherein the trench includes a first sidewall and a second sidewall opposite another in the first direction, wherein the first sidewall of the trench is defined by a first portion of the interlayer dielectric layer facing the p-type metal gate electrode, and the second sidewall of the trench is defined by a second portion of the interlayer dielectric layer facing the n-type metal gate electrode, wherein the p-type metal gate electrode is formed on the first active region and the n-type metal gate electrode is formed on the second active region, wherein the p-type metal gate electrode includes a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, wherein the n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, and wherein a first spacing from the first upper metal gate electrode to the p-type metal gate electrode is greater than a second spacing from the second upper metal gate electrode.

a first active region, a second active region and a field region between and directly contacting the first and second active regions; an interlayer dielectric layer formed on the substrate, including a trench intersecting the first active region, the field region and the second active region; and a gate structure formed in the trench to intersect the first active region, the second active region and the field region and having a top surface coplanarly formed with the p type metal gate electrode and an n-type metal gate electrode directly contacting each other, and a contact surface formed between the p-type metal gate electrode and the n-type metal gate electrode, wherein the p-type metal gate electrode is formed on the first active region and the n-type metal gate electrode is formed on the second active region, and wherein a first width ranging from the contact surface to the first active region is less than a second width ranging from the contact surface to the second active region.
14. The semiconductor device of claim 11, wherein the p-type metal gate electrode includes a p-type work function adjusting layer, a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, and the n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, but not including the p-type work function adjusting layer.

p-type work function layer between the first lower metal gate electrode and the first active region, and wherein the n-type metal gate electrode does not include the p-type work function layer.


14. The semiconductor device of claim 11, wherein the p-type metal gate electrode includes a p-type work function adjusting layer, a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, and the n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, but not including the p-type work function adjusting layer.

p-type work function layer.


14. The semiconductor device of claim 11, wherein the p-type metal gate electrode includes a p-type work function adjusting layer, a first lower metal gate electrode and a first upper metal gate electrode, sequentially formed one on another, and the n-type metal gate electrode includes a second lower metal gate electrode and a second upper metal gate electrode sequentially formed one on the other, but not including the p-type work function adjusting layer.

38. (New) The semiconductor device of claim 35, wherein the first upper metal gate electrode is in direct contact with the second upper metal gate electrode.



23. The semiconductor device of claim 20, wherein the first lower gate electrode and the second lower gate electrode are in direct contact with one another, and the first upper gate electrode and the second upper gate electrode are in direct contact with one another.

39. (New) The semiconductor device of claim 35, wherein the first upper metal gate electrode and the second upper metal gate electrode is spaced apart by the first lower metal gate electrode and the second lower metal gate electrode.

24. The semiconductor device of claim 20, wherein the first lower gate electrode and the second lower gate electrode are separated from each other by the p-type work function adjusting layer.









Claims 20-23 and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,461,173. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are encompasses by the claims of U.S. Patent No. 9,461,173, see comparison table below.
Claims of instant application
Claims of U.S. Patent No. 9,461,173
20. (New) A semiconductor device comprising a substrate including a first active region, a second active region and a field region between and directly contacting the first and second active regions, the first active region including a first silicon germanium layer and the second active region not including a second silicon germanium layer; and a gate structure formed on the substrate to cross the first active region, the second active region and the field region, wherein the gate structure includes a p-type metal gate electrode and an n-type metal gate electrode directly contacting each other, wherein the p-type metal gate electrode is formed on the first active region and intersects the first silicon germanium layer, wherein the n-type metal gate electrode is formed on the second active region and does not intersect the first silicon germanium layer, and wherein a contact surface between the p-type metal gate electrode and the n-type metal gate electrode is closer to the first active region than to the second active region.

1. A semiconductor device comprising: a substrate including a first fin active region, a second fin active region and a field region, the field region being disposed between the first fin active region and the second fin active region, the field region directly contacting both the first fin active region and the second fin active region; an interlayer dielectric layer disposed on or above the substrate and including a trench; a gate dielectric layer disposed in the trench and including a high-k material, the gate dielectric layer including a first side portion formed on a first sidewall of the trench, a second side portion formed on a second sidewall of the trench and a bottom portion formed on a bottom surface of the trench; a first metal gate electrode disposed on or above the first fin active region, and disposed on or above the gate dielectric layer; and a second metal gate electrode disposed on or above the second fin active region, and disposed on or above the gate dielectric layer, wherein the first metal gate electrode directly contacts the second metal gate electrode, a contact surface between the first metal gate electrode and the second metal gate electrode is closer to the first fin active region than to the second fin active region, the contact surface being disposed on or above the field region, a depth of the second metal gate electrode is greater than a depth of the first metal gate electrode, and the interlayer dielectric layer does not directly contact the first metal gate electrode and the second metal gate electrode.
2. The semiconductor device of claim 1, wherein the first fin active region is a PMOS forming region, and the second fin active region is an NMOS forming region.
6. The semiconductor device of claim 1, wherein the first fin active region includes a silicon germanium and/or a germanium.
a fin pattern, and wherein the first silicon germanium layer is disposed on an upper surface of the fin pattern.


1. A semiconductor device comprising: a substrate including a first fin active region, a second fin active region and a field region, the field region being disposed between the first fin active region and the second fin active region…
22. (New) The semiconductor device of claim 21, wherein the fin pattern is a silicon fin pattern.


6. The semiconductor device of claim 1, wherein the first fin active region includes a silicon germanium and/or a germanium.
23. (New) The semiconductor device of claim 20, wherein the first silicon germanium layer includes an upper surface and a lower surface opposite one another, wherein the gate structure extends lengthwise in a first direction, and wherein a width of the upper surface of the first silicon germanium layer in the first direction is smaller than a width of the lower surface of the first silicon germanium layer in the first direction.



27 (New). The semiconductor device of claim 20, wherein the first active region is a PMOS forming region, and wherein the second active region is an NMOS forming region.

2. The semiconductor device of claim 1, wherein the first fin active region is a PMOS forming region, and the second fin active region is an NMOS forming region.

28. (New) A semiconductor device comprising a substrate including a first active region, a second active region and a field region between and directly contacting the first and second active regions, the first active region including a silicon germanium layer; and a gate structure formed on the substrate to cross the first active region, the second active region and the field region, wherein the gate structure includes a p-type metal gate electrode and an n-type metal gate electrode directly contacting each other, wherein the p-type metal gate electrode is formed on the first active region and intersects the silicon germanium layer, wherein the n-type metal gate electrode is formed on the second active region, wherein the gate structure extends lengthwise in a first direction, and wherein a width of the silicon germanium layer in a second direction crossing the first direction is greater than a width of the p-type metal gate electrode.

1. A semiconductor device comprising: a substrate including a first fin active region, a second fin active region and a field region, the field region being disposed between the first fin active region and the second fin active region, the field region directly contacting both the first fin active region and the second fin active region; an interlayer dielectric layer disposed on or above the substrate and including a trench; a gate dielectric layer disposed in the trench and including a high-k material, the gate dielectric layer including a first side portion formed on a first sidewall of the trench, a second side portion formed on a second sidewall of the trench and a bottom portion formed on a bottom surface of the trench; a first metal gate electrode disposed on or above the first fin active region, and disposed on or above the gate dielectric layer; and a second metal gate electrode disposed on or above the second fin active region, and disposed on or above the gate dielectric layer, wherein the first metal gate electrode directly contacts the second metal gate electrode, a contact surface between the first metal gate electrode and the second metal gate electrode is closer to the first fin active region than to the second fin active region, the contact surface being disposed on or above the field region, a depth of the second metal gate electrode is greater than a depth of the first metal gate electrode, and the interlayer dielectric layer does not directly contact 
2. The semiconductor device of claim 1, wherein the first fin active region is a PMOS forming region, and the second fin active region is an NMOS forming region.
6. The semiconductor device of claim 1, wherein the first fin active region includes a silicon germanium and/or a germanium.

It is respectfully submitted that, the configuration regarding about the shape of the first silicon germanium layer and the p-type metal gate electrode was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed new scribe line was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

closer to the first active region than to the second active region.

1. A semiconductor device comprising…a contact surface between the first metal gate electrode and the second metal gate electrode is closer to the first fin active region than to the second fin active region...

30 (New). The semiconductor device of claim 28, wherein the silicon germanium layer includes an upper surface and a lower surface opposite one another, and wherein a width of the upper surface of the silicon germanium layer in the first direction is smaller than a width of the lower surface of the silicon germanium layer in the first direction.




silicon fin pattern, and wherein the silicon germanium layer is disposed on an upper surface of the silicon fin pattern.

6. The semiconductor device of claim 1, wherein the first fin active region includes a silicon germanium and/or a germanium.

32. (New) The semiconductor device of claim 28, wherein the second active region includes no silicon germanium layer intersecting the n-type metal gate electrode.


1. A semiconductor device comprising…second metal gate electrode disposed on or above the second fin active region…



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (U.S. Pub. 2012/0074475).
In re claim 28, Chew discloses a semiconductor device comprising a substrate 202 including a first active region 204p (see paragraph [0011] and figs. 10A-C), a second active region 204n and a field region 206 between and directly contacting the first 204p and second 204n active regions (see paragraph [0011] and figs. 10A-C), the first active region 204p including a silicon germanium layer (note that, Chew discloses that in other embodiments, the substrate may comprises silicon germanium or other 

    PNG
    media_image1.png
    615
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    541
    699
    media_image2.png
    Greyscale

In re claim 30, as applied to claim 28 above, Chew discloses wherein the silicon germanium layer 204p includes an upper surface and a lower surface opposite one another, and wherein a width of the upper surface of the silicon germanium layer in the first direction is smaller than a width of the lower surface of the silicon germanium layer in the first direction (note that, element 204p has tapered-shaped) (see fig. 10C).
In re claim 31, as applied to claim 28 above, Chew discloses wherein the first active region includes a silicon fin pattern, and wherein the silicon germanium layer is disposed on an upper surface of the silicon fin pattern (see paragraph [0017] and figs. 10A-C).

In re claim 33, as applied to claim 28 above, Chew discloses wherein the p-type metal gate electrode 210p includes a p-type work function layer 212p, a first lower metal gate electrode 212n and a first upper metal gate electrode 214p, sequentially formed one on another (see paragraph [001] and fig. 10C), and wherein the n-type metal gate electrode 210n includes a second lower metal gate electrode 212n and a second upper metal gate electrode 214n sequentially formed one on the other, but not including the p-type work function layer (see paragraph [0013] and fig. 10C).
In re claim 34, as applied to claim 33 above, Chew is silent to wherein a width of the second upper metal gate electrode in the second direction is greater than a width of the first upper metal gate electrode in the second direction, however, it is respectfully submitted that, the configuration regarding about the shape and size of the first upper metal gate electrode and the second upper metal gate electrode was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed new scribe line was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 35, Chew discloses a semiconductor device comprising a substrate 202 (see paragraph [0011] and figs. 10A-C) including a first active region 204p (see 

However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the first spacing to be greater than the second spacing since it is respectfully submitted that, the configuration regarding about the first spacing and the second spacing was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed new scribe line was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 36, as applied to claim 35 above, Chew discloses wherein the p-type metal gate electrode 210p includes a p-type work function layer 212p between the first lower metal gate electrode 212n and the first active region 204p (see paragraph [0012] and fig. 10C), and wherein the n-type metal gate electrode 210n does not include the p-type work function layer (see paragraph [0013] and fig. 10C).
In re claim 37, as applied to claim 36 above, Chew discloses wherein a contact surface between the p-type metal gate electrode and the n-type metal gate electrode is defined by the p-type work function layer (see paragraphs [0012]-[0013] and fig. 10C).
In re claim 38, as applied to claim 35 above, Chew is silent to wherein the first upper metal gate electrode is in direct contact with the second upper metal gate 
In re claim 39, as applied to claim 35 above, Chew is silent to wherein the first upper metal gate electrode 214p and the second upper metal gate electrode 214n is spaced apart by the first lower metal gate electrode 212n and the second lower metal gate electrode 212n (see paragraphs [0012]-[0013] and fig. 10C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al.		U.S. Patent 8,835,267	Sep. 16, 2014.
Flachowsky et al.	U.S. Pub. 2014/0246696	Sep. 4, 2014.
Chuang et al.		U.S. Patent 8,558,278	Oct. 15, 2013.
Wu et al.		U.S. Pub. 2013/0234147	Sep. 12, 2013.
Xu 			U.S. Pub. 2013/0228825	Sep. 5, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892